Case 19-14390   Doc   Filed 05/14/20   Page 1 of 7
Case 19-14390   Doc   Filed 05/14/20   Page 2 of 7
                                    Case 19-14390              Doc        Filed 05/14/20            Page 3 of 7
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: May 12, 2020

     JAHARI MICHELLE ADJIRI                                                                                    Loan:
     5624 STONINGTON AVE                                                                     Property Address:
     GWYNN OAK MD 21207                                                                      5624 STONINGTON AVENUE
                                                                                             GWYNN OAK, MD 21207



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from May 2019 to June 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jul 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 731.65                  731.65 **                Due Date:                                       Apr 01, 2018
 Escrow Payment:                           331.53                  403.44                   Escrow Balance:                                   (6,767.57)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        8,951.31
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       $2,183.74
 Total Payment:                            $1,063.18                  $1,135.09

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance         2,739.46             (9,487.48)
     May 2019            331.53                                             *                             3,070.99             (9,487.48)
     Jun 2019            331.53        770.39                               *                             3,402.52             (8,717.09)
     Jul 2019            331.53        770.39        3,071.00      1,531.46 *    City/Town Tax              663.05             (9,478.16)
     Aug 2019            331.53        770.39                               *                               994.58             (8,707.77)
     Sep 2019            331.53                                             *                             1,326.11             (8,707.77)
     Oct 2019            331.53        770.39                               *                             1,657.64             (7,937.38)
     Nov 2019            331.53        770.39                               *                             1,989.17             (7,166.99)
     Nov 2019                                                      1,134.15 *    Homeowners Policy        1,989.17             (8,301.14)
     Dec 2019            331.53     1,540.78            907.32              *    Homeowners Policy        1,413.38             (6,760.36)
     Dec 2019                           1.38                                *    Int on Escrow Pmt        1,413.38             (6,758.98)
     Dec 2019                                                      1,549.37 *    City/Town Tax            1,413.38             (8,308.35)
     Jan 2020            331.53        770.39                               *                             1,744.91             (7,537.96)
     Feb 2020            331.53                                             *                             2,076.44             (7,537.96)
     Mar 2020            331.53                                             *                             2,407.97             (7,537.96)
     Apr 2020            331.53                                             *                             2,739.50             (7,537.96)
     May 2020                          770.39                               *                             2,739.50             (6,767.57)
                                                                                 Anticipated Transactions 2,739.50             (6,767.57)
     May 2020                    8,619.78                                                                                       1,852.21
     Jun 2020                      331.53                                                                                       2,183.74
                     $3,978.36 $15,886.20          $3,978.32      $4,214.98

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.




                                                                                                                                            Page 1
                            Case
Last year, we anticipated that     19-14390
                               payments            Doc would
                                        from your account    Filedbe05/14/20       Page
                                                                      made during this     4 of
                                                                                       period    7 3,978.32. Under
                                                                                              equaling
Federal law, your lowest monthly balance should not have exceeded 663.05 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                    Page 2
                               Case 19-14390 SNDoc     Filed
                                                Servicing     05/14/20
                                                          Corporation                        Page 5 of 7 Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: May 12, 2020

 JAHARI MICHELLE ADJIRI                                                                                          Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             2,183.74        2,809.98
Jul 2020                351.25       1,531.46            City/Town Tax                                1,003.53        1,629.77
Aug 2020                351.25                                                                        1,354.78        1,981.02
Sep 2020                351.25                                                                        1,706.03        2,332.27
Oct 2020                351.25                                                                        2,057.28        2,683.52
Nov 2020                351.25                                                                        2,408.53        3,034.77
Dec 2020                351.25       1,134.15            Homeowners Policy                            1,625.63        2,251.87
Dec 2020                             1,549.37            City/Town Tax                                   76.26          702.50
Jan 2021               351.25                                                                           427.51        1,053.75
Feb 2021               351.25                                                                           778.76        1,405.00
Mar 2021               351.25                                                                         1,130.01        1,756.25
Apr 2021               351.25                                                                         1,481.26        2,107.50
May 2021               351.25                                                                         1,832.51        2,458.75
Jun 2021               351.25                                                                         2,183.76        2,810.00
                    $4,215.00       $4,214.98

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 702.50. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 702.50 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 2,183.74. Your starting
balance (escrow balance required) according to this analysis should be $2,809.98. This means you have a shortage of 626.24.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
months.

We anticipate the total of your coming year bills to be 4,214.98. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
                                Case 19-14390           Doc       Filed 05/14/20 Page 6 of 7
                                                                 Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation
                                                                 monthly payment will be $1,082.90 (calculated by subtracting the
    Unadjusted Escrow Payment                      351.25
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                52.19
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $403.44
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
                     Case 19-14390         Doc   Filed 05/14/20    Page 7 of 7




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION

 In Re:                                              Case No. 19-14390

 Jahari Michelle Adjiri
                                                     Chapter 13
   aka Michelle Jahari

 Debtor.                                             Judge Michelle M. Harner

                                  CERTIFICATE OF SERVICE

I certify that on May 14, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Jeffrey M. Sirody, Debtor’s Counsel
          smeyers5@hotmail.com

          Robert S. Thomas, II, Chapter 13 Trustee
          ECF@ch13balt.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on May 14, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Jahari Michelle Adjiri, Debtor
          5624 Stonington Avenue
          Gwynn Oak, MD 21207

 Dated: May 14, 2020                                 /s/ D. Anthony Sottile
                                                     D. Anthony Sottile
                                                     Authorized Agent for Creditor
                                                     Sottile & Barile, LLC
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
